                                                                                                    ~. j~~ ~
                                                                                                      v



 1
                                                                             ~- FILED
                                                                                         DISTRICT COURT
                                                                             CLERK, U.S.
 2

 3                                                                                 ,Jp,~ -7 2019
 4                                                                                         TOFCALDOPi~~~Q.
                                                                             CENTRALDIST I
                                                                             BY
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          ~ Case No. 8:19-mj-00008
12                         Plaintiff,                    ORDER OF DETENTION AFTER
                                                         HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                       U.S.C. § 3143(a)]
                             v.
14
     ROBERT LOCEY,
15
16                          Defendant.

17
18          The defendant having been arrested in this District pursuant to a warrant issued by
19   the United States District Court for the Central District of California for alleged violations
20   of the terms and conditions of supervision; and
21          The Court having conducted a detention hearing pursuant to Federal Rule of
22   Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23          The Court finds that:
24      A.(X) The defendant has not met defendant's burden of establishing by clear and
25          convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)
26          or (c). This finding is based on:
27          nature ofcurrent allegations(absconding): prior violation ofsuvervised release for absconding•

28          signi cant criminal history including charges o ivingfalse in ormation
  1              and
 2         B. (X) The defendant has not met defendant's burden of establishing by clear and
  3              convincing evidence that he is not likely to pose a danger to the safety of any other
 4               person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
 5               based on:
 6               nature ofcurrent alleQations_(abscondinQ); prior violation ofsunervised release for absconding:

 7               significant criminal history including char~o iving,false in ormation

 8
 9            IT THEREFORE IS ORDERED that the defendant be detained pending further
10      revocation proceedings.

11
12      Dated:         uQ            ~
13
14
                                                                 OHN D. EARLY
15                                                              United States Magistrate J
16

17
18
19 ~I
f►~Il

21
22
23
24
25
26
27



                                                            2
